COWART, Judge.
Appellant, charged with carrying a concealed firearm, entered a plea of nolo contendere to the lesser included offense of carrying a concealed weapon reserving the right to appeal the trial court’s denial of a motion to suppress. The record satisfies us that appellant impliedly consented to the search and seizure of his shotgun from the floor of his vehicle when he made a spontaneous statement about the weapon and its location while being arrested for driving under the influence of alcohol. Appellant complains that, apparently through clerical error, the order withholding adjudication of guilt and placing appellant on probation erroneously recites that appellant entered a plea to the original charge of carrying a concealed firearm, section 790.01(2), Florida Statutes (1979). Such errors should be first brought to the attention of the trial court for correction rather than being first presented as a point on appeal. However, in this instance, we hereby correct that order to recite that the plea was to the offense of carrying a concealed weapon, section 790.01(1), Florida Statutes (1979), and, as corrected, that order, and the order denying appellant’s motion to suppress, are
AFFIRMED.
DAUKSCH, C. J., and ORFINGER, J., concur.